Exhibit 10.1

 




ASSIGNMENT AND PURCHASE AGREEMENT




THIS ASSIGNMENT AND PURCHASE AGREEMENT is made as of the 14th day of May, 2013




AMONG:




GENERAL METALS CORPORATION, a company incorporated under the laws of the State
of Delaware and having an office at 1155 West Fourth Street, Suite 210, Reno,
Nevada, 89503




(hereinafter referred to as “General Metals”)




AND:




GENERAL GOLD CORPORATION, a company incorporated under the laws of the State of
Nevada and having an office at 1155 West Fourth Street, Suite 210, Reno, Nevada,
89503




(hereinafter referred to as “General Gold”)




AND:




OPEN GOLD CORP., a company incorporated under the laws of the Province of
British Columbia and having an office at Suite 2050 – 1055 West Georgia Street,
Vancouver, British Columbia, V6E 3P3




(hereinafter referred to as “Open Gold”)




WHEREAS:




A.

Independence Gold-Silver Mines Inc. (“Independence”) is the legal owner of a
100% interest in fourteen (14) full and fractional unpatented lode mining claims
(the “Leased Claims”) located in the Battle Mountain District, Lander County,
State of Nevada, as more particularly described hereto in Schedule “A”;




B.

Pursuant to a lease agreement entered into between Independence and Gold Range
Company, LLC (“Gold Range”) dated July 13, 2005 (the “Lease Agreement”),
Independence leased the Leased Claims to Gold Range, subject to the Minimum
Advance Royalty (defined below) and the Production Royalty (defined below);




C.

By an assignment of lease and consent agreement dated April 29, 2005, Gold Range
assigned the Lease to General Gold and retained a 1% net smelter royalty (“NSR”)
on future production from the Leased Claims in favor of Gold Range (the “Gold
Range Royalty”), and Independence agreed to the assignment (the “First
Assignment”);




D.

Independence and General Metals entered into addendum agreements dated June 24,
2005 and April 2012 relating to the Lease Agreement (the “Addendums”);




E.

The Lease Agreement, First Assignment and the Addendums are attached hereto as
Schedule “B”;

 

 
 

--------------------------------------------------------------------------------

 

 


F.

General Gold currently holds a 100% legal and beneficial interest in and to 480
acres of private fee surface land exclusive of mineral rights located in
Township 30 North, Lander County, State of Nevada (the “Fee Lands”), as more
particularly described in Schedule “A”, subject to a trust deed in favor of
Nevada Land and Resource Company, LLC; and




G.

General Metals and General Gold wish to assign and sell to Open Gold all of
General Metals’ and General Gold’s right, title and interest in and to the Lease
and the Fee Lands, upon the terms and conditions contained in this Agreement
(the “Transaction”).




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of these premises
and the representations, warranties, covenants and agreements contained herein,
it is hereby agreed as follows:




1.

DEFINED TERMS AND INTERPRETATIONS




1.1.

As used in this Agreement, the following terms have the following meanings:




 

(a)

“Addendums” has the meaning ascribed thereto in the above recitals to this
Agreement;




 

(b)

“Affiliate” of any Person means, at the time such determination is being made,
any other Person controlling, controlled by or under common control with such
first Person, where “control” means the possession, directly or indirectly, of
the power to direct the management and policies of a Person whether through the
ownership of voting securities or otherwise;




 

(c)

“Agreement” means this assignment and purchase agreement and all Schedules
attached to this Agreement, as amended, restated or replaced from time to time
in accordance with the terms hereof, and the expression “Section” followed by a
number means and refers to a specified Section of this Agreement;




 

(d)

“Applicable Laws” means, with respect to any particular Person, any and all
laws, statutes, codes, ordinances, decrees, rules, regulations, by-laws,
judicial or arbitral or administrative or ministerial or departmental or
regulatory judgments, orders, decisions, rulings or awards, policies,
guidelines, and general principles of common law and equity, binding on,
affecting or that apply to such Person or to the Property;




 

(e)

“Assumed Obligations” means the following liabilities and obligations of General
Metals:




 

(i)

all liabilities and obligations under the Existing Royalties;




 

(ii)

all liabilities and obligations arising under the terms of the Lease;




 

(iii)

all liabilities and obligations under Applicable Laws that govern the terms or
administration of the Lease and the unpatented mining claims that comprise the
Property;




 

(iv)

all liabilities and obligations relating to, arising from or connected with the
ownership, possession or control of the Fee Lands;




 

(v)

all liabilities and obligations relating to, arising from or connected with the
ownership, possession or control of the Property; and

 

 
- 2 -

--------------------------------------------------------------------------------

 

 


 

(vi)

all Environmental Liabilities and all mining closure, rehabilitation and
reclamation liabilities, obligations and costs in respect of, relating to or
arising out of the Property;




 

(f)

“Board” means board of directors;




 

(g)

“Books and Records” means all technical information, and all other material
information, whether in hard copy or electronic format, relating to the
Property, in each case in the possession or control of General Metals or General
Gold or Open Gold, as applicable;




 

(h)

“Business Days” means any day of the year, other than a Saturday, Sunday or any
days on which major banks are closed for business in Vancouver, British Columbia
or Reno, Nevada;




 

(i)

“Closing” means the completion of the Transaction on the Closing Date;




 

(j)

“Closing Date” means the date ninety (90) days following the date listed at the
top of this Agreement or such other date as may be agreed to by the parties
hereto;




 

(k)

“Closing Documents” means any documents and other deliveries required to be
delivered on the Closing Date pursuant to this Agreement which will include,
without limitation, such officers’ certificates and instruments of conveyance as
may be prescribed by this Agreement or as are customary in transactions of the
nature contemplated herein, and such other documents as the parties hereto may
reasonably deem to be necessary or advisable;




 

(l)

“Consideration Shares” has the meaning ascribed thereto in Section 0;




 

(m)

“Damages” means any loss, liability, damage, cost, expense, charge, fine,
penalty, or assessment resulting from or arising out of any Proceeding,
including the costs and expenses of any Proceeding (including reasonable legal
fees and expenses); but excluding any indirect, consequential, special,
punitive, or exemplary damage, including, but not limited to, loss of profit or
revenue, reduced cash flow, interference with operations or loss of lenders,
investors or buyers;




 

(n)

“Environment” means the air, surface water, underground water, any land, soil or
underground space even if submerged under water or covered by a structure, all
living organisms and interacting natural systems that include components of air,
land, water, organic and inorganic matters and living organisms and
“environment” or “natural environment” as defined in any Environmental Laws, and
“Environmental” will have a similar extended meaning;




 

(o)

“Environmental Laws” means all Applicable Laws relating in whole or in part to
the Environment and includes those relating to pollution or protection of the
Environment, Environmental and/or mining rehabilitation and reclamation, public
health, safety or natural resources;




 

(p)

“Environmental Liabilities” means any and all actions, demands, claims, debts,
costs, Damages, duties and obligations of any nature imposed, issued rendered or
arising under or pursuant to any Environmental Law including those pertaining to
the impairment or contamination of the Environment;

 

 
- 3 -

--------------------------------------------------------------------------------

 

 


 

(q)

“Exchange” means the TSX Venture Exchange;




 

(r)

“Existing Royalties” means the Gold Range Royalty, Minimum Advance Royalty, and
the Production Royalty, all as further described in Schedule “D” hereto;




 

(s)

“Fee Lands” has the meaning ascribed thereto in the above recitals to this
Agreement;




 

(t)

“Financing” has the meaning ascribed thereto in Section 2.9;




 

(u)

“First Assignment” has the meaning ascribed thereto in the above recitals to
this Agreement;




 

(v)

“General Gold” means General Gold Corporation, a company incorporated under the
laws of the State of Nevada, and a wholly-owned subsidiary of General Metals;




 

(w)

“General Metals” means General Metals Corporation, a company incorporated under
the laws of the State of Delaware;




 

(x)

“General Metals Consideration Shares” has the meaning ascribed thereto in
Section 2.7(b);




 

(y)

“General Metals Nominees” has the meaning ascribed thereto in Section 2.8(b);




 

(z)

“Gold Range” means Gold Range Company, LLC, a limited liability company
incorporated under the laws of the State of Nevada;




 

(aa)

“Gold Range Royalty” has the meaning ascribed thereto in the above recitals to
this Agreement;




 

(bb)

“Governmental Entity” means any: (a) multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau, agency or entity, domestic or foreign; (b) any stock exchange, including
the TSX Venture Exchange and the Toronto Stock Exchange, (c) any subdivision,
agent, commission, board or authority of any of the foregoing; or (d) any
quasi-governmental or private body, including any tribunal, commission,
regulatory agency or self-regulatory organization, exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing;




 

(cc)

“IFRS” means International Financial Reporting Standards;




 

(dd)

“Indemnitee” has the meaning ascribed thereto in Section 10.4;




 

(ee)

“Indemnitor” has the meaning ascribed thereto in Section 10.4;




 

(ff)

“Independence” means Independence Gold-Silver Mine Inc., a company incorporated
under the laws of the State of Washington;




 

(gg)

“Independent Nominee” has the meaning ascribed thereto in Section 2.8(c);

 

 
- 4 -

--------------------------------------------------------------------------------

 

 


 

(hh)

“Information” has the meaning ascribed thereto in Section 8;




 

(ii)

“Interim Period” means the period from and including the date hereof to and
including the Closing Date;




 

(jj)

“Lease” means collectively, the Lease Agreement, the First Assignment and the
Addendums;




 

(kk)

“Lease Agreement” has the meaning ascribed thereto in the above recitals to this
Agreement;




 

(ll)

“Leased Claims” has the meaning ascribed thereto in the above recitals to this
Agreement;




 

(mm)

“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment, lien (statutory or otherwise), charge, title retention agreement or
arrangement, restrictive covenant or other encumbrance of any nature or any
other arrangement or condition that, in substance, secures payment or
performance of an obligation;




 

(nn)

“LOI” has the meaning ascribed thereto in the above recitals to this Agreement;




 

(oo)

“Material Adverse Change” when used in connection with a Person, means any
change, event, violation, inaccuracy, circumstance or effect that is, or could
reasonably be expected to be, materially adverse to the business, assets,
liabilities, capitalization, financial condition or results of operations of
such Person and its parent (if applicable) or subsidiaries, taken as a whole,
other than any change, event, violation, inaccuracy, circumstance or effect (i)
relating to the global economy or securities markets in general, (ii) resulting
from changes in the price of precious or base metals, (iii) resulting from the
rate at which Canadian dollars or United States dollars can be exchanged into
each other or for any foreign currency, or (iv) relating to the precious or base
metal mining industries in general and not specifically relating to or affecting
such Person;




 

(pp)

“Mineral Rights” means the legal and beneficial right, title and interest, in
and to any and all ores, minerals and mineral resources, including gold, silver
and platinum, located on, in or under the Property and will include the right to
explore for, exploit and produce any and all such ores, minerals and mineral
resources;




 

(qq)

“Minimum Advance Royalty” has the meaning ascribed thereto in Section 5(A) of
the Lease, as summarized in Schedule “D”;




 

(rr)

“NI 43-101” means National Instrument 43-101 – Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators”;




 

(ss)

“NI 45-102” means National Instrument 45-102 – Resale of Securities of the
Canadian Securities Administrators;




 

(tt)

“Notice” has the meaning ascribed thereto in Section 11.1;




 

(uu)

“NSR” has the meaning ascribed thereto in the above recitals to this Agreement;




 

(vv)

“OGS Distribution” has the meaning ascribed thereto in Section 2.7(a);

 

 
- 5 -

--------------------------------------------------------------------------------

 

 


 

(ww)

“Open Gold” means Open Gold Corp., a company incorporated under the laws of the
Province of British Columbia;




 

(xx)

“Open Gold Financial Statements” means the audited annual financial statements
of Open Gold for the fiscal years ended January 31, 2012, January 31, 2011 and
January 31, 2010 and the unaudited interim financial statements of Open Gold for
the period ended October 31, 2012;




 

(yy)

“Open Gold Shares” means common shares in the capital of Open Gold;




 

(zz)

“Open Gold Public Documents” means all financial statements, management’s
discussion and analysis, management information circulars, annual information
forms, material change reports, prospectuses and other documents filed on SEDAR
by Open Gold;




 

(aaa)

“Order” means any order (including any judicial or administrative order and the
terms of any administrative consent), judgment, injunction, decree, ruling or
award of any court, arbitrator or Governmental Entity;




 

(bbb)

“Ordinary Course” means, with respect to an action taken by a Person, that such
action is consistent with the past practices of the Person and is taken in the
ordinary course of the normal day-to-day business operations of the Person;




 

(ccc)

“Permits” means all permits, leases, licenses, certificates, approvals,
authorizations, registrations, covenants, rights-of-way, easements, rights to
purchase or similar rights issued to or for the benefit of a Person;




 

(ddd)

“Person” means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability corporation, joint stock
company, trust, unincorporated association, joint venture or other entity or
Governmental Entity, and pronouns have a similarly extended meaning;




 

(eee)

“Proceeding” means any action, suit, proceeding, investigation, demand,
assessment, claim, judgment, settlement or compromise, whether at law or in
equity;




 

(fff)

“Production Royalty” has the meaning ascribed thereto in Section 5(B) of the
Lease, as summarized in Schedule “D” hereto;




 

(ggg)

“Property” means collectively, the Leased Claims and the Fee Lands;




 

(hhh)

“Securities Laws” means the Securities Act (British Columbia) and such other
securities laws that are applicable to Open Gold or General Metals, including
all rules and regulations under such laws, together with applicable published
policy statements, instruments, notices and Orders of all applicable securities
regulatory authorities;




 

(iii)

“SEDAR” means the System for Electronic Document Analysis and Retrieval, as
maintained by the Canadian Securities Administrators and any successor entity;




 

(jjj)

“Tax” or “Taxes” means all taxes and similar charges of a Governmental Entity,
including:

 

 
- 6 -

--------------------------------------------------------------------------------

 

 


 

(i)

all income, franchise, capital, capital gains, real property, withholding,
payroll, employer health, transfer, sales, use, excise, consumption,
anti-dumping, countervailing and value added taxes, and all other taxes of any
kind for which a Person may have any liability, whether disputed or not; and




 

(ii)

assessments, charges, duties, rates, fees, imposts, levies or other governmental
charges and interest, penalties or additions associated therewith;




 

(kkk)

“Tax Returns” means all reports, elections, returns, declarations, remittances,
filings and other documents filed or required to be filed by a Person in respect
of Taxes or in respect of or pursuant to any taxing statute with any
Governmental Entity;




 

(lll)

“Transaction” has the meaning ascribed thereto in the above recitals to this
Agreement;




 

(mmm)

“Trust Agreement” has the meaning ascribed thereto in Section 2.7(c);




(nnn)     “Trustee” has the meaning ascribed thereto in Section 2.7(a);




(ooo)     “Trustee Securities” has the meaning ascribed thereto in Section
2.7(a); and




(ppp)     “VWAP” means the volume-weighted average price.




1.2.

Any reference in this Agreement to gender includes all genders. Words importing
the singular number only will include the plural and vice versa.




1.3.

The division of this Agreement into Sections and the insertion of headings are
for convenient reference only and are not to affect its interpretation.




1.4.

Where the word “including” or “includes” is used in this Agreement, it means
“including without limitation” or “includes without limitation”.




1.5.

The language used in this Agreement is the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction will be
applied against any party.




1.6.

A reference to a statute includes all regulations made pursuant to such statute
and, unless otherwise specified, the provisions of any statute or regulation
which amends, supplements or supersedes any such statute or any such regulation.




1.7.

All references in this Agreement to any currency are expressed in Canadian
dollars unless otherwise specifically indicated.




1.8.

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “knowledge” of a party, it will be deemed to refer
to the actual knowledge of any director or officer of that party, and all
knowledge which such Persons would have if such Person made due enquiry into the
relevant subject matter having regard to the role and responsibilities of such
Person as a director or officer of such party.




1.9.

The following schedules are attached hereto and form part of this Agreement:

 

Schedule “A”     -     Property Description




Schedule “B”     -     Lease Agreement

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

Schedule “C”     -     Consent to the Assignment and Assumption of Lease from
Independence

 

Schedule “D”     -     Existing Royalties on the Property

 

Schedule “E”     -     Notice of Assignment of Lease

 

Schedule “F”     -     Existing Reclamation Obligations

 

Schedule “G”     -     Existing Material Liabilities

 

Schedule “H”     -     Agreement on Compensation for the Introduction of the
Parties

 

2.

TRANSACTION




2.1.

Assignment of Lease




 

(a)

Subject to the terms and conditions set forth herein, General Metals and General
Gold hereby agree to assign, set over and transfer to Open Gold on Closing, and
Open Gold agrees to accept such assignment and transfer, all of General Metals’
and General Gold’s right, title and interest, both at law and in equity, in and
to the Lease as if Open Gold was named in the Lease, and all rights, benefits
and advantages to be derived therefrom, effective from and after the date
hereof, to have and to hold unto Open Gold, its successors and assigns; and




 

(b)

General Metals, General Gold and Open Gold agree to do all things necessary to
affect the assignment and transfer described in Section 2.1(a) at the Closing on
the Closing Date.




2.2.

Purchase of Fee Lands




 

(a)

Subject to the terms and conditions set forth herein, General Gold hereby agrees
to sell, assign and transfer to Open Gold on Closing, and Open Gold agrees to
then purchase (either directly or through a subsidiary), all of General Gold’s
legal and beneficial right, title and interest in and to the Fee Lands and all
rights, benefits and advantages to be derived therefrom, effective from and
after the date hereof, to have and to hold unto Open Gold, its successors and
assigns; and




 

(b)

General Gold and Open Gold agree to do all things necessary to affect the sale
and transfer of the Fee Lands described in Section 2.2(a) at the Closing on the
Closing Date.




2.3.

Assignment to Subsidiary




The Parties hereto acknowledge that Open Gold is proposing to incorporate a
wholly owned subsidiary under the laws of the State of Nevada (the “Nevada
Subsidiary”) prior to Closing, which would on Closing hold the interests in the
Lease Claims and the Fee Land that are being assigned and acquired under this
Agreement. The Parties agree that Open Gold may assign its rights to acquire the
Property pursuant to this Agreement to the Nevada Subsidiary prior to Closing,
provided the Nevada Subsidiary agrees to perform the Assumed Obligations in
Section 2.6, and further in the event of such assignment to the Nevada
Subsidiary, Open Gold hereby agrees to guarantee the performance of such
obligations by the Nevada Subsidiary.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 


2.4.

Consideration




As consideration for the assignment of the Lease under Section 2.1 and the
purchase of the Fee Lands under Section 2.2, Open Gold will issue such number of
Open Gold Shares to General Metals comprising 64% of the issued and outstanding
Open Gold Shares assuming completion of the Transaction, the Financing and the
issue of the finder’s fee shares described in Schedule “H” hereto (the
“Consideration Shares”). Notwithstanding the foregoing, in the event the
Financing involves the issuance of convertible debt (the “Convertible Debt”)
convertible into Open Gold Shares (the “Underlying Shares”), for the purposes of
calculating the number of Consideration Shares, the Underlying Shares will not
be included as part of the issued and outstanding Open Gold Shares., however
Open Gold will in such event issue special warrants (the “Consideration Special
Warrants”) equal in number to the following: (# of Underlying Shares divided by
0.36) less (# of Underlying Shares).




The Consideration Special Warrants will have the same expiry date as the
Convertible Debt, and will automatically convert into Open Gold Shares in
proportion to the conversion of Convertible Debt into Underlying Shares. Any
Convertible Debt not converted on or before the expiry date thereof will result
in the expiry of the proportional amount of the Consideration Special Warrants.
The Consideration Special Warrants are not otherwise convertible by the holder
and are non-transferable except for transfers to the GM Shareholders as provided
in this Agreement.




 As further consideration Open Gold has previously paid a non-refundable cash
payment in the amount of $25,000 to General Metals, receipt of which is hereby
confirmed by General Metals. 




2.5.

Consent




General Metals and General Gold will obtain the consent of Independence to the
assignment and assumption of the Lease in the form attached hereto as Schedule
“C” within fifteen (15) Business Days of the date of execution of this
Agreement, or in such form as the parties hereto may agree acting reasonably.




2.6.

Assumed Obligations




 

(a)

As at the date hereof, General Metals and General Gold have made, and up to and
including the Closing Date General Metals and General Gold will make, all
payments required to be made pursuant to the Lease, including all lease payments
and royalty payments contained in Section 3 and 5 of the Lease Agreement
respectively, as amended by the Addendums;




 

(b)

Subject to the terms and conditions herein, Open Gold will on Closing assume all
of General Metals’ and General Gold’s liabilities and obligations under the
Lease arising from and after the Closing Date. Open Gold covenants and agrees
that on and after Closing it will perform all of General Metals’ and General
Gold’s obligations under the Lease as if Open Gold was named in the Lease,
including, but not limited to, the payment of the Gold Range Royalty, the
Minimum Advance Royalty, the Production Royalty and the optional right to
exercise the purchase option as provided in the Lease;




 

(c)

As at the date hereof, General Gold has made, and up to and including the
Closing Date General Gold will make, all payments required to be made pursuant
to the Deed of Trust and Promissory Note dated April 24, 2009;

 

 
- 9 -

--------------------------------------------------------------------------------

 

 


 

(d)

Subject to the terms and conditions herein, Open Gold will on Closing assume all
of General Gold’s liabilities and obligations under the Deed of Trust on the Fee
Lands arising from and after the Closing Date. Open Gold covenants and agrees
that on and after Closing it will perform all of General Gold’s obligations
under the Deed of Trust on the Fee Lands as if Open Gold was named as a party
thereto;




 

(e)

To the extent Open Gold incurs any expense or pays any amount in order to
protect any of the Leased Claims or Fee Lands from loss, encumbrance or
forfeiture as a result of a Lien relating to work performed by contractors prior
to the Closing on, or in connection with, the Leased Claims or the Fee Lands,
that number of Trustee Shares equivalent to the amount paid out by Open Gold
will be cancelled using a price per Trustee Share equal to the market closing
price of the Open Gold Shares for the five (5) trading days immediately
preceding the date Open Gold actually incurs such expense or makes such payment.
Open Gold shall provide reasonable notice to General Metals in advance of
incurring such expense or making such payment, and the parties may thereafter in
lieu of the above cancellation of shares determine to treat any amounts incurred
or paid by Open Gold as a loan between Open Gold and General Metals; and




 

(f)

From and after the Closing, Open Gold will accept, assume, be liable and
responsible for and agree to discharge, fulfill and perform, and to indemnify
and hold General Metals and its Affiliates and their respective directors,
officers and employees harmless with respect to, the Assumed Obligations, other
than any of the Assumed Obligations relating to obligations of General Metals
and its Affiliates that arose prior to the Closing unless the parties otherwise
agree in writing, and provided that this paragraph will not be construed to
remove any responsibility or liability of any party to this Agreement for a
breach of a representation, warranty or other obligation agreed to herein.




2.7.

Distribution of Consideration Shares, Consideration Special Warrantsand Trustee
Securities




 

(a)

General Metals agrees to distribute no less than 90% of the Consideration Shares
and 90% of the Consideration Special Warrants to the shareholders of General
Metals as at the record date of such distribution by way of a dividend or
similar pro-rata distribution (the “OGS Distribution”), to be completed within
twenty (20) months of the Closing Date, provided that if the Consideration
Shares (and any shares issued on conversion of the Consideration Special
Warrants) are subject to a thirty-six (36) month escrow pursuant to the policies
of the Exchange, then the OGS distribution is to be completed within
thirty-eight (38) months of the Closing Date;




 

(b)

On Closing, 10% of the Consideration Shares and 10% of the Consideration Special
Warrants will be immediately issued in the name of General Metals, and subject
to any escrow and restrictive or hold periods applicable to the share portion
thereof, such Consideration Shares may be sold or otherwise used by General
Metals for working capital uses until the OGS Distribution can be executed. The
remaining 90% of the Consideration Shares and 90% of the Consideration Special
Warrants (the “Trustee Securities”) will be registered in the name of a trustee
(the “Trustee”), which will be legal counsel or a trust company mutually agreed
to by the parties hereto. Any Open Gold Shares issued on conversion of the
Consideration Special Warrants held by the Trustee will continue to be held by
the Trustee as part of Trustee Securities, subject to any escrow requirements
under Exchange rules;

 

 
- 10 -

--------------------------------------------------------------------------------

 

 


 

(c)

Pending completion of the OGS Distribution, the Trustee will hold the Trustee
Securities in trust in accordance with a trust agreement in such form as the
parties hereto will act reasonably to agree to prior to the Closing (the “Trust
Agreement”). If the Consideration Shares (and shares underlying the
Consideration Special Warrants) are (or would be on conversion) subject to
escrow pursuant to the policies of the Exchange, then the escrow agent will be
instructed to deliver each escrow release to the Trustee to be held in trust;




 

(d)

The voting rights attached to the Consideration Shares, and any shares issued on
conversion of the Consideration Special Warrants, held by General Metals
post-Transaction (the “General Metals Consideration Shares”) pending the OGS
Distribution will be limited as follows:




 

(i)

General Metals will be entitled to vote such number of General Metals
Consideration Shares equal to up to 14% of the total post-Transaction issued and
outstanding Open Gold Shares, which number will exclude the Trustee Shares for
the purpose of calculating the total post-Transaction issued and outstanding
Open Gold Shares;




 

(ii)

General Metals agrees not to vote such General Metals Consideration Shares that
exceed the 14% threshold in Section 2.7(d)(i) at any meeting of shareholders
held for any purpose;




 

(iii)

The parties hereto agree that Open Gold will not include any votes in excess of
the 14% threshold in Section 2.7(d)(i) in tabulating votes at any such
shareholder meeting; and




 

(iv)

Pending the OGS Distribution, neither General Metals nor the Trustee will be
entitled to vote the Open Gold Shares forming part of the Trustee Securities;




 

(e)

The Trustee will release the Trustee Securities to General Metal’s transfer
agent at the time of closing of the OGS Distribution with appropriate
instructions and documentation (which General Metals and Open Gold agree to
provide where necessary) to effect such distribution. To the extent that the OGS
Distribution does not occur on or before forty-eight (48) months from the
Closing Date, the Trustee will continue to hold the Trustee Securities in trust,
however, Open Gold will, subject to obtaining any required Exchange approvals,
have a right to repurchase such Consideration Shares and shares issued on
Conversion of the Consideration Special Warrants, in whole or in part, at a
price per share equal to 65% of the ten (10) consecutive trading day VWAP prior
to the date of exercise of the repurchase right;




 

(f)

General Metals understands and agrees that the Consideration Shares and shares
issuable on conversion of the Consideration Special Warrants may be subject to
escrow requirements and restrictions on transfer under Exchange rules and
applicable Canadian and United States Securities Laws. Open Gold and General
Metals will cooperate in preparing any required filings in Canada or the United
States as necessary to complete the OGS Distribution in accordance with
applicable Securities Laws; and




 

(g)

In the event the Trustee Securities are proposed to be released or voted in any
manner other than as contemplated above in this section 2.7, Open Gold will seek
the prior approval of the Exchange, such approval being a condition to such
alternate release or voting rights.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 


2.8.

Resulting Entity




Following completion of the Transaction, the existing officers of Open Gold will
retain their offices, and the Board of Open Gold will be comprised of five (5)
directors as follows:




 

(a)

Two (2) directors will remain from the existing Board, including Bryson Goodwin;




 

(b)

Two (2) directors will be nominees of General Metals (the “General Metals
Nominees”); and




 

(c)

One (1) director will be mutually agreed to and will be a nominee that is
independent of both Open Gold and General Metals (the “Independent Nominee”).




2.9.

Concurrent Financing




Concurrent with the Closing and to be completed on or before the Closing Date,
Open Gold will complete a private placement and/or debt financing for aggregate
gross proceeds of $2,350,000 (the “Financing”). Open Gold may pay finder’s fees
and commissions of up to 8% in cash on all or part of the Financing. Open Gold
will apply 85% of the proceeds to be used for the advancement of the Property
and working capital. The terms of the Financing will be discussed and agreed
upon between General Metals and Open Gold prior to acceptance of such terms by
Open Gold, and General Metals will also have the opportunity to review and
comment on the form of financing agreements proposed to be used in connection
with the Financing.




2.10.

Expenses




Each party hereto will bear its respective costs incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated herein, including all fees and expenses of agents, representatives,
counsel and accountants.




3.

REPRESENTATIONS AND WARRANTIES




3.1.

Representations and Warranties of General Metals and General Gold




General Metals and General Gold jointly and severally represent and warrant to
Open Gold as follows:




 

(a)

the Lease applies to the shallow zone and deep zones of the Leased Claims and
negotiations with the parties identified pursuant to Section A-5 of the second
addendum to the Lease dated April 2012 did not conclude in a transaction;




 

(b)

General Gold is a 100% owned subsidiary of General Metals;




 

(c)

each of General Metals and General Gold have the corporate capacity to enter
into and perform this Agreement and all transactions contemplated herein;




 

(d)

the execution, delivery and performance by them of this Agreement will not
breach any other agreement or arrangement entered into by any of them or in
connection with the Property;




 

(e)

this Agreement has been duly executed and delivered and is valid and binding in
accordance with its terms;

 

 
- 12 -

--------------------------------------------------------------------------------

 

 


 

(f)

no consent or approval of any third party or Governmental Entity is required for
the execution, delivery or performance of this Agreement or for any of the
transactions contemplated by this Agreement, except as provided herein;




 

(g)

the Lease has not been terminated and is in good standing;




 

(h)

neither General Metals nor General Gold are in breach of or have committed a
default under the Lease and neither General Metals nor General Gold are aware of
any breach of or default under the Lease with Gold Range;




 

(i)

during the period of currency of the Lease, all assessment work required to hold
the Property has been performed and all governmental fees have been paid and all
filings required to maintain the unpatented mining claims in good standing have
been properly and timely recorded or filed with appropriate Governmental
Entities;




 

(j)

to the best of their knowledge, during the period of currency of the Lease, and
to the extent the following applies to that period of time,




 

(i)

the Leased Claims and Fee Lands comprising the Property have been duly and
validly granted, staked, located and recorded pursuant to all applicable laws
and regulations in the State of Nevada and are in good standing;




 

(ii)

the information in Schedule “A” is complete and accurate; and




 

(iii)

no Person has protested and to the best of their knowledge there is no basis to
protest the recording of any such claims;




 

(k)

all work carried out by or on behalf of General Metals and General Gold on the
Property has been carried out in compliance with all Applicable Laws, including
Environmental Laws, and none of General Metals or General Gold nor, to their
knowledge, any Person, has received any notice of any breach of any such law and
they have no knowledge of any facts which would lead a well-informed operator in
the mining industry to believe there are any Environmental Liabilities
associated with the Property and to their knowledge, there are no environmental
audits, evaluations or studies relating to the Property;




 

(l)

to the best of their knowledge, there have been no past violations by any of
them of any material Environmental Laws or other Applicable Laws affecting or
pertaining to the Property, nor any past creation of material damage or
threatened material damage to the air, soil, surface waters, groundwater, flora,
fauna, or other natural resources on, about or in the general vicinity of the
Property; provided, however, no such representation or warranty is made with
respect to any predecessors;




 

(m)

there are no existing reclamation, rehabilitation, restoration or abandonment
obligations with respect to the Property created by or through General Metals or
General Gold other than as disclosed hereto in Schedule “F”;




 

(n)

to the best of their knowledge, all assessments, Taxes, rates or other levies of
every nature and kind heretofore levied against the Property during the currency
of the Lease have been fully paid and satisfied;

 

 
- 13 -

--------------------------------------------------------------------------------

 

 


 

(o)

both General Metals and General Gold are validly existing and in good standing
in the respective jurisdictions where each is incorporated;




 

(p)

General Gold holds a 100% undivided leasehold interest in and to the Leased
Claims, and the Leased Claims are free and clear of all Liens, with the
exception of the assignment of the Lease by Gold Range to General Gold, there is
no adverse claim or challenge by any person against or to the ownership of or
entitlement to the Leased Claims and, without limiting the generality of the
foregoing, neither General Metals nor General Gold has entered into and there
are not any agreements or options to grant or convey any interest in the Leased
Claims or in the Mineral Rights or to pay any royalties with respect to the
Leased Claims to any other parties, other than the Gold Range Royalty, the
Minimum Advance Royalty and the Production Royalty;




 

(q)

General Gold is the 100% registered and beneficial owner of the Fee Lands
subject to the Deed of Trust related thereto, which other than statutory right
of ways, is free and clear of all Liens, there is no adverse claim or challenge
by any person against or to the ownership of or entitlement to the Fee Lands
and, without limiting the generality of the foregoing, neither General Metals
nor General Gold has entered into and there are not any agreements or options to
grant or convey any interest in the Fee Lands;




 

(r)

the Promissory Note and the Deed of Trust dated April 24, 2009 in relation to
the Fee Lands are in good standing and there are no facts known to General Gold
that would reasonably be expected to constitute an event of default thereunder;




 

(s)

the Property is in good standing in all material respects with respect to the
performance of all material obligations required under Applicable Laws
(including the payment of all maintenance costs, the performance of all minimum
assessment work and the filing of reports with respect to minimum assessment
work) and the condition of such Property is in material compliance with all
Applicable Laws and all Orders of all Governmental Entities having jurisdiction,
including in respect of any material Environmental Liability related to or
arising out of such Properties;




 

(t)

General Metals and General Gold have no material liabilities other than as
disclosed hereto in Schedule “G”; and




 

(u)

no claims or pending claims have been brought, or to the knowledge of General
Metals or General Gold as at the date hereof, could be brought, that may result
in a Lien on the Property and General Metals and General Gold will immediately
notify Open Gold of any such claim or potential for any such claim arising after
the date hereof up to and including the Closing Date.




3.2.

Survival of Representations and Warranties of General Metals and General Gold




The representations and warranties of General Metals and General Gold contained
in this Agreement and in any certificates or documents delivered pursuant to or
in connection with the transactions contemplated by this Agreement will survive
the Closing and, notwithstanding such Closing, and regardless of any
investigation by or on behalf of Open Gold, will continue in full force and
effect for the benefit of Open Gold for a period of two (2) years from the
Closing Date.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

3.3.

Representations and Warranties of Open Gold




Open Gold represents and warrants to General Metals and General Gold as follows:




 

(a)

it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and all other actions required to authorize it
to enter into and perform this Agreement have been properly taken;




 

(b)

the execution, delivery and performance of this Agreement will not breach any
other agreement or arrangement entered into by Open Gold;




 

(c)

other than as disclosed herein, no consent or approval of any third party or
Governmental Entity is required for the execution, delivery or performance of
this Agreement or for any of the transactions contemplated herein;




 

(d)

to Open Gold’s knowledge the entering into and the performance of this Agreement
and the transactions contemplated herein will not result in the violation of any
judgment, decree, order, rule or regulation of any court or administrative body
by which it is bound, or any statute or regulation applicable to it;




 

(e)

no proceedings are pending for, and Open Gold is unaware of any basis for the
institution of any proceedings leading to, the placing of Open Gold in
bankruptcy or subject to any other laws governing the affairs of insolvent
persons;




 

(f)

this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms;




 

(g)

it is a corporation in good standing the Province of British Columbia;




 

(h)

as at the date of this Agreement, and except as disclosed in Open Gold’s Public
Documents:




 

(i)

Open Gold has conducted its business only in the Ordinary Course;




 

(ii)

Open Gold has not incurred or suffered a Material Adverse Change;




 

(iii)

there has not been any acquisition or sale by Open Gold of any material property
or assets;




 

(iv)

other than in the Ordinary Course, there has not been any incurrence, assumption
or guarantee by Open Gold of any debt for borrowed money, any creation or
assumption by Open Gold of any encumbrance, any making by Open Gold of any loan,
advance or capital contribution to or investment in any other Person (other than
loans and advances in an aggregate amount which does not exceed $50,000
outstanding at any time) or any entering into, amendment of, relinquishment,
termination or non-renewal by Open Gold of any contract, agreement, Permit,
lease transaction, commitment or other right or obligation which would,
individually or in the aggregate, cause a Material Adverse Change on Open Gold;




 

(v)

other than in the Ordinary Course, there has not been any material increase in
or modification of the compensation payable to or to become payable by Open Gold
to any of their respective directors, officers, employees or consultants or any
grant to any such director, officer, employee or consultant of any increase in
severance or termination pay or any increase or modification of any bonus,
pension, insurance or benefit arrangement made to, for or with any of such
directors, officers, employees or consultants; and

 

 
- 15 -

--------------------------------------------------------------------------------

 

 


 

(vi)

no dividends or distributions have become or are payable on or in respect of
Open Gold Shares or any other equity securities of Open Gold;




 

(i)

it is and at all times has been, in compliance with all Applicable Laws
promulgated or issued by any Governmental Entity in respect of or applicable to
Open Gold and its assets and properties;




 

(j)

except as disclosed in Open Gold Public Documents and as contemplated hereunder,
Open Gold has not approved, entered into any binding agreement in respect of, or
has any knowledge of:




 

(i)

the purchase of any material property or assets or any interest therein or the
sale, transfer or other disposition of any material property or assets or any
interest therein currently owned, directly or indirectly, by Open Gold whether
by asset sale, transfer of shares or otherwise;




 

(ii)

the change of control (by sale or transfer of shares or sale of all or
substantially all of the property and assets of Open Gold or otherwise) of Open
Gold; or




 

(iii)

a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 10% or more of the outstanding Open Gold Shares;




 

(k)

other than as set out in Open Gold Public Documents, or pursuant to stock
options duly and validly granted under Open Gold’s stock option plan, subject to
shareholder approval as required:




 

(i)

no Person has or will have on Closing any agreement or option, or right or
privilege (whether pre-emptive or contractual) capable of becoming an agreement
or option, for the purchase from Open Gold of any unissued shares or securities
of Open Gold;




 

(ii)

there is no agreement in force or effect which in any manner affects or will
affect the voting or control of any of the securities of Open Gold; and




 

(iii)

there are no securities convertible, exchangeable or exercisable for Open Gold
Shares or other rights to acquire Open Gold Shares;




 

(l)

except as disclosed in Open Gold Public Documents or except in relation to
General Metals or General Gold, none of the directors, officers or employees of
Open Gold or any other Person owns, directly or indirectly, more than 10% of any
class of securities of Open Gold or securities of any Person exchangeable for
more than 10% of any class of securities of Open Gold, or any associate or
Affiliate of any of the foregoing, has any material interest, direct or
indirect, in any transaction or any proposed transaction (including any loan
made to or by any such Person) with Open Gold which materially affects, is
material to or will materially affect Open Gold on a consolidated basis;

 

 
- 16 -

--------------------------------------------------------------------------------

 

 


 

(m)

it is, and for more than four (4) consecutive months immediately preceding the
date of this Agreement has been, a reporting issuer not in material default
under the Securities Laws or the rules, by-laws or policies of the Exchange,
and:




 

(i)

it has filed with all applicable securities regulatory authorities, including
the Exchange, all forms, reports and documents required to be filed by it
pursuant to the Securities Laws and published policies of such regulatory
authorities, including the Exchange, on a timely basis;




 

(ii)

all such filings when made complied in all respects with then applicable legal
and regulatory requirements;




 

(iii)

as of their respective dates, none of these filings contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; and




 

(iv)

no confidential disclosure has been made under the Securities Laws;




 

(n)

the issuance and delivery of the Consideration Shares and the Consideration
Special Warrants by Open Gold to General Metals will be exempt from the
prospectus and registration requirements of the Securities Laws and, in
addition, the first trade by General Metals of the Consideration Shares and the
shares issued on conversion of the Consideration Special Warrants will be exempt
from the prospectus requirements of the Canadian Securities Laws and no document
will be required to be filed and no proceeding taken or approval, permit,
consent, order or authorization obtained by Open Gold under the Securities Laws
in connection with such first trade provided that:




 

(i)

Open Gold is and has been a reporting issuer in a jurisdiction of Canada for the
four (4) months immediately preceding the trade;




 

(ii)

at least four (4) months have elapsed from the Closing Date;




 

(iii)

the certificate(s) representing the Consideration Shares carry a legend stating:




“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND A DAY AFTER
THE ISSUE DATE.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.”;




 

(iv)

such trade is not a control distribution (as such term is defined in NI 45-102);

 

 
- 17 -

--------------------------------------------------------------------------------

 

 


 

(v)

no unusual effort is made to prepare the market or to create a demand for the
securities that are the subject of the trade;




 

(vi)

no extraordinary commission or consideration is paid to a Person or company in
respect of the trade;




 

(vii)

if the selling security holder is an insider or officer of Open Gold, the
selling security holder has no reasonable grounds to believe that Open Gold is
in default of securities legislation; and




 

(o)

if Open Gold is no longer eligible to rely on the United States federal
securities laws as applicable to a Foreign Private Issuer (as defined in such
laws), then General Metals will in connection with a sale of the Consideration
Shares or shares issued on conversion of the Consideration Special Warrants,
comply with an applicable registration exemption from such laws, and any U.S.
state laws, in connection with a resale of such securities, and provide to Open
Gold evidence satisfactory to Open Gold of such compliance.




 

(p)

the outstanding Open Gold Shares are, and on Closing, the Consideration Shares
will be, listed for trading on the Exchange, and no order ceasing or suspending
trading in any securities of Open Gold has been issued and no proceedings for
such purpose are pending, or, to the knowledge of Open Gold, threatened;




 

(q)

it has timely filed (or there have been filed on its behalf) with the
appropriate Governmental Entities all Tax Returns required to be filed by Open
Gold for all periods ended prior to the date hereof and will continue to do so
in respect of any fiscal period ending on or before the Closing Date. To the
knowledge of Open Gold, all such Tax Returns are correct and complete in all
material respects. All Taxes shown on all such Tax Returns or any assessments or
reassessments in respect of any such Tax Returns have been paid in full;




 

(r)

no Governmental Entity has asserted, or, to the knowledge of Open Gold, is
threatening to assert, against Open Gold any material deficiency or claim for
Taxes;




 

(s)

to the knowledge of Open Gold, there are no material proposed (but unassessed)
Taxes outstanding and none has been asserted by any applicable Governmental
Entity, including any sales Tax authority, and no waiver of any statute of
limitations has been given or requested with respect to Open Gold. No Lien for
Taxes has been filed or exists with respect to Open Gold other than for Taxes
not yet due and payable;




 

(t)

it has withheld from each payment made by it, including to any of its present or
former employees, officers, managers or directors and to all Persons who are
non-residents of Canada for the purposes of the Income Tax Act (Canada), the
amount of all Taxes required to be withheld and has remitted such withheld
amounts within the prescribed periods to the applicable Governmental Entity.
Open Gold has remitted all other Taxes required to be withheld to the proper
Governmental Entity within the time frames required under Applicable Laws;




 

(u)

it is a “taxable Canadian corporation” as defined by the Income Tax Act (Canada)
and will be a taxable Canadian corporation on the Closing Date;

 

 
- 18 -

--------------------------------------------------------------------------------

 

 


 

(v)

Open Gold Financial Statements were prepared in accordance with International
Financial Reporting Standards and fairly present in all material respects the
consolidated financial position, results of operations and cash flows of Open
Gold as at the date and for the periods indicated therein. Since such dates,
there has been no change in the financial condition, assets, liabilities or
business of Open Gold other than changes in the ordinary course of business that
neither individually nor in the aggregate would have caused a Material Adverse
Change on Open Gold;




 

(w)

Open Gold’s auditors who audited the audited Open Gold Financial Statements and
who provided their audit report thereon are independent public accountants as
required under applicable Securities Laws and there has never been a reportable
event (within the meaning of National Instrument 51-102 – Continuous Disclosure
Obligations of the Canadian Securities Administrators) between Open Gold and
Open Gold’s auditors or, to the knowledge of Open Gold, any former auditors of
Open Gold;




 

(x)

no Orders suspending the sale or ceasing the trading of any securities issued by
Open Gold have been issued by any Governmental Entity in Canada and are
outstanding, and no proceedings for such purpose are pending or, to the
knowledge of Open Gold, threatened;




 

(y)

it has no material indebtedness or liabilities, other than as disclosed in Open
Gold Financial Statements;




 

(z)

it is not in violation of its constating documents or in default of the
performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, trust deed, mortgage, loan
agreement, note, lease or other agreement or instrument to which it is a party
or by which any of its assets or properties may be bound;




 

(aa)

any and all of the agreements and other documents and instruments to which Open
Gold is a party are valid and subsisting agreements, documents or instruments in
full force and effect, enforceable in accordance with the terms thereof, subject
to applicable bankruptcy and other laws of general application limiting the
enforcement of creditors’ rights generally. Open Gold is not in default of any
of the material provisions of any such agreements, documents or instruments nor
has any such default been alleged;




 

(bb)

it is in compliance with all applicable Environmental Laws pertaining to Open
Gold properties or otherwise. Open Gold has not received any notice from any
Governmental Entity alleging that Open Gold or any of its predecessors in
interests in respect of Open Gold properties has violated or are violating in
any material respect any Environmental Law to which such Open Gold properties
are subject;




 

(cc)

it has not received from any Governmental Entity any notice, formal or informal,
of any Proceeding, liability or potential Environmental Liability, that is
pending as of the date hereof and no legal or administrative action exists, or
to the knowledge of Open Gold, is threatened or pending, against Open Gold or
its properties in respect of Environmental Liabilities; and




 

(dd)

other than as disclosed in Open Gold Public Documents, there is no claim,
action, suit, proceeding or governmental investigation pending or, to the
knowledge of Open Gold, threatened against Open Gold by or before any
Governmental Entity or by any third party;

 

 
- 19 -

--------------------------------------------------------------------------------

 

 


 

(ee)

it will remain in compliance with all existing agreements and fulfill all its
obligations thereunder.




3.4.

Survival of Representations and Warranties of Open Gold




The representations and warranties of Open Gold contained in this Agreement and
in any certificates or documents delivered pursuant to or in connection with the
transactions contemplated by this Agreement will survive the Closing and,
notwithstanding such Closing, and regardless of any investigation by or on
behalf of General Metals, will continue in full force and effect for the benefit
of General Metals for a period of two (2) years from the Closing Date.




4.

COVENANTS




4.1.

Covenants of General Metals and General Gold




 

(a)

General Metals agrees that it will complete the OGS Distribution in accordance
with the requirements contained in Sections 2.5 and 2.7;




 

(b)

General Metals agrees to prepare and file with the U.S. Securities Exchange
Commission in the required form a preliminary and final proxy statement in such
form as is required to obtain General Metals’ shareholder approval to the
Transaction, and to take all such further action necessary to obtain such
shareholder approval by no later than June 15, 2013;




 

(c)

General Metals and General Gold covenant and agree with Open Gold that, during
the Interim Period, it will:




 

(i)

furnish promptly to Open Gold a copy of each notice, report, schedule or other
document or communication delivered, filed or received by General Metals or
General Gold in connection with the transactions contemplated by this Agreement,
and filings under Applicable Laws and any dealings with Governmental Entities in
connection with or in any way affecting the transactions contemplated by this
Agreement;




 

(ii)

furnish to Open Gold an independent title opinion on the Property to confirm the
record title to the Leased Claims, Fee Lands and General Gold’s leasehold
interest in the unpatented mining claims, to be delivered within fourteen (14)
days of execution of this Agreement;




 

(iii)

except as otherwise contemplated by this Agreement:




 

A.

use commercially reasonable efforts to preserve and protect or cause to be
preserved and protected the Property, including title to the Property; and




 

B.

not make any modification of its Ordinary Course practices in respect of its
operations in respect of the Property or make or negotiate to make any
commitments in respect of the Property;

 

 
- 20 -

--------------------------------------------------------------------------------

 

 


 

(iv)

subject to Section 9.3, use all commercially reasonable efforts to satisfy (or
cause the satisfaction of) the conditions precedent set forth in Section 5.1 to
the extent the same are within its control and to take, or cause to be taken,
all other actions and to do, or cause to be done, to the extent within its
control, all other things necessary, proper or advisable under Applicable Laws
to complete the transactions contemplated in this Agreement, including using its
commercially reasonable efforts to:




 

A.

effect all necessary registrations and filings and submissions of information
requested by any Governmental Entity required to be effected by it in connection
with the transactions contemplated by this Agreement; and




 

B.

fulfill all conditions and satisfy all provisions of the transactions
contemplated by this Agreement; and




 

(v)

subject to Applicable Laws, not take any action, refrain from taking any action,
or permit any action to be taken or not taken, inconsistent with this Agreement
or which would reasonably be expected to significantly impede the consummation
of the transactions contemplated in this Agreement;




 

(d)

General Metals and General Gold will use their reasonable commercial efforts to
deliver to Open Gold on the Closing Date copies of invoices, and other
supporting documentation agreed upon by General Metals and General Gold, in
General Metals or General Gold’s possession relating to expenditures on the
Property up to and including the Closing Date;




 

(e)

On Closing, General Gold will sign notice of assignment of lease in such form
attached hereto as Schedule “E” for filing with the Bureau of Land Management;
and




 

(f)

On Closing, General Gold will sign and enter into such documents as are
necessary to give effect to the purchase and sale of the Fee Lands, including
such documents as may be required to be filed to record title with the
applicable governmental authority, and such documents as may be necessary to
transfer the obligations under the Trust Deed and Promissory Note dated April
24, 2009 to Open Gold.




4.2.

Covenants of Open Gold




Open Gold covenants and agrees with General Metals and General Gold that, during
the Interim Period, it will:




 

(a)

make application to the Exchange and take such actions as are required for the
approval of the transactions contemplated by this Agreement, including the
issuance of the Consideration Shares and listing of the Consideration Shares on
the Closing Date, or as soon as possible after the execution of this Agreement,
and if required by the Exchange, prepare and file any information circular or
other document required to obtain any shareholder approval as may be required by
the Exchange, so that such shareholder approval is obtained by no later than
June 15, 2013;




 

(b)

furnish promptly to General Metals a copy of each notice, report, schedule or
other document or communication delivered, filed or received by Open Gold in
connection with the transactions contemplated by this Agreement, any filings
made under any Applicable Laws and any dealings or communications with any
Governmental Entity, in connection with, or in any way affecting, the
transactions contemplated by this Agreement;

 

 
- 21 -

--------------------------------------------------------------------------------

 

 


 

(c)

use all commercially reasonable efforts to satisfy (or cause the satisfaction
of) the conditions precedent set forth in Section 5.2 to the extent the same are
within its control and to take, or cause to be taken, all other action and to
do, or cause to be done, to the extent within its control, all other things
necessary, proper or advisable under Applicable Laws to complete the
transactions contemplated herein, including using its commercially reasonable
efforts to:




 

(i)

effect all necessary registrations and filings and submissions of information
requested by any Governmental Entity required to be effected by it in connection
with the transactions contemplated by this Agreement; and




 

(ii)

fulfill all conditions and satisfy all provisions of the transactions
contemplated by this Agreement;




 

(d)

subject to Applicable Laws, not take any action, refrain from taking any action,
or permit any action to be taken or not taken, inconsistent with this Agreement
or which would reasonably be expected to significantly impede the consummation
of the transactions contemplated herein;




 

(e)

conduct and operate its business and affairs only in the Ordinary Course in a
prudent manner and so as not to make any of its representations and warranties
herein contained untrue and use commercially reasonable best efforts to preserve
its business organization, goodwill and material business relationships with
other Persons and for greater certainty, it will not enter into any material
transaction out of the Ordinary Course and in all material respects conduct
itself so as to keep General Metals fully informed as to the material decisions
or actions required to be made with respect to the operation of its business
and, without limiting the generality of the foregoing, it will not, without the
prior written consent of General Metals, such consent not to be unreasonably
withheld, prior to the completion of the transactions contemplated by this
Agreement:




 

(i)

issue any securities;




 

(ii)

make any material expenditures out of the Ordinary Course, other than in
connection with its ongoing public filing requirements and the completion of the
transactions contemplated by this Agreement;




 

(iii)

declare or pay any dividends or distribute any of its properties or assets to
shareholders;




 

(iv)

enter into any material contracts out of the Ordinary Course, other than in
connection with the transactions contemplated by this Agreement;




 

(v)

alter or amend its articles or by-laws;




 

(vi)

sell, pledge, lease, dispose of, grant any interest in, encumber or agree to
sell, pledge, lease, dispose of, grant any interest in or encumber any of its
assets;

 

 
- 22 -

--------------------------------------------------------------------------------

 

 


 

(vii)

redeem, purchase or offer to purchase any of its equity securities;




 

(viii)

acquire, directly or indirectly, any material assets, including but not limited
to securities of other companies;




 

(ix)

incur or commit to incur any indebtedness for borrowed money, or issue any debt
securities; or




 

(x)

approve, authorize or implement any material change to the business, financial
condition, management, share capital; and




 

(f)

prepare and file with all applicable securities regulatory authorities all such
notifications and fees as to maintain its status as a reporting issuer not in
default of the Securities Laws and to permit the issuance of the Consideration
Securities to General Metals on a basis exempt from the prospectus and
registration requirements of the Securities Laws in accordance with the terms of
this Agreement.




4.3.

Post-Closing Covenants of Open Gold




 

(a)

Open Gold agrees that, from and after the Closing Date, it will keep the Books
and Records transferred to it at Closing, and any other documentation provided
to Open Gold, for a period of seven (7) years from and after the Closing Date.
Upon not less than five (5) Business Day’s prior written notice, Open Gold will
provide General Metals or with reasonable access during Open Gold’s normal
business hours to such Books and Records, provided that such access does not
cause undue interference to the business operations of Open Gold, and General
Metals will have the right, at its expense, to make and retain copies of such
Books and Records, or extracts therefrom, to the extent required by it, acting
reasonably. Open Gold will have the right to have its representatives present
during any such access by General Metals;




 

(b)

Open Gold will, for a period of at least sixty (60) months after the Closing
Date use its best efforts to remain a reporting issuer not in default of any
requirement of the Securities Laws and maintain the listing of Open Gold Shares
on the Exchange;




 

(c)

Open Gold will within thirty days of closing file a registration statement with
the United States Security and Exchange Commission whereby Open Gold shares held
by General Metals and in Trust will be registered and thereby distributable to
the shareholders of General Metals within six months of closing;




 

(d)

In the event that, General Metals’ equity interest in Open Gold equals or
exceeds 20%, or if required by any accounting authority or Governmental Entity
(including if General Metals’ participation exceeds a level that will require
General Metals to equity account its participation in Open Gold), then Open Gold
hereby agrees to make available to General Metals as follows:




 

(i)

as soon as available but no later than sixty (60) days after each quarterly
period of Open Gold or as required by the applicable Exchange, quarterly
unaudited financial statements of and prepared by Open Gold, to include a
balance sheet and an income and expense statement, prepared in accordance with
IFRS, as applicable;

 

 
- 23 -

--------------------------------------------------------------------------------

 

 


 

(ii)

as soon as available but no later than one hundred and twenty (120) days after
Open Gold’s fiscal year end, annual audited financial statements of Open Gold,
certified by an independent certified public accountant, prepared in accordance
with IFRS, as applicable;




 

(iii)

no later than twenty-five (25) days after each quarterly period of General
Metals, any material transactions or impairments in Open Gold’s consolidated
financial results for the respective quarter; and




 

(iv)

no later than forty (40) days after General Metals’ fiscal year end, any
material transactions or impairments in Open Gold’s consolidated financial
results for the respective year.




5.

CONDITIONS OF CLOSING




5.1.

Conditions for the Benefit of Open Gold




The Transaction is subject to the satisfaction of the following conditions on or
before the Closing Date, which conditions are for the exclusive benefit of Open
Gold and may be waived, in whole or in part, by Open Gold in its sole
discretion:




 

(a)

the representations and warranties of General Metals and General Gold contained
in this Agreement will be true and correct in all material respects as of the
Closing Date with the same force and effect as if such representations and
warranties had been made on and as of such date;




 

(b)

General Metals and General Gold will have fulfilled or complied with all
covenants contained in this Agreement to be fulfilled, or complied with, by it
at or prior to the Closing Date;




 

(c)

General Metals will have received an independent title opinion on the Property
confirming the record title to the Leased Claims, Fee Lands and General Gold’s
leasehold interest in the unpatented mining claims, all as being consistent with
the ability of General Metals and General Gold to complete the Transactions
contemplated in this Agreement, and free and clear of any liens or encumbrances
other than statutory right of ways or easements or encumbrances provided for in
any agreement that is being assumed by General Metals;




 

(d)

no Material Adverse Change will have occurred with respect to the Property;




 

(e)

there will not be pending any Proceeding against General Metals or General Gold
brought by any Governmental Entity or any other Person that seeks to restrain,
materially modify or invalidate the Closing;




 

(f)

General Metals and General Gold will have delivered to Open Gold all of the
Closing Documents listed in Section 9.1 of this Agreement;




 

(g)

General Metals and General Gold will have obtained Independence’s consent to the
assignment and assumption of the Lease in the form attached hereto as Schedule
“C”, or in such form as the parties hereto may agree acting reasonably, which
consent is to be obtained and delivered to Open Gold no later than fifteen (15)
Business Days of the date of execution of this Agreement; and

 

 
- 24 -

--------------------------------------------------------------------------------

 

 


 

(h)

General Metals and General Gold will have obtained and delivered a copy to Open
Gold of all documents necessary from Nevada Land and Resource Company, LLC to
permit the purchase and sale of the Fee Land to Open Gold (or a subsidiary of
Open Gold), and the corresponding assignment of the Promissory Note and Trust
Deed dated April 24, 2009 in respect thereof.




5.2.

Conditions for the Benefit of General Metals




The Transaction is subject to the satisfaction of the following conditions on or
before the Closing Date, which conditions are for the exclusive benefit of
General Metals and may be waived, in whole or in part, by General Metals in its
sole discretion:




 

(a)

the representations and warranties of Open Gold contained in this Agreement will
be true and correct in all material respects as of the Closing Date with the
same force and effect as if such representations and warranties had been made on
and as of such date;




 

(b)

Open Gold will have fulfilled or complied with all covenants contained in this
Agreement to be fulfilled, or complied with, by it at or prior to the Closing
Date;




 

(c)

no Material Adverse Change will have occurred in respect of Open Gold’s business
and properties;




 

(d)

there will not be pending any Proceeding against Open Gold brought by any
Governmental Entity or any other Person that seeks to restrain, materially
modify or invalidate the Closing; and




 

(e)

Open Gold will have delivered to General Metals all of the Closing Documents
listed in Section 9.2.




5.3.

Mutual Conditions Precedent




The Transaction is subject to the satisfaction of the following conditions on or
before the Closing Date:




 

(a)

Completion of a satisfactory due diligence review by each of General Metals,
General Gold and Open Gold;




 

(b)

Approval of the transactions contemplated in this Agreement by the Exchange;




 

(c)

Approval of the Transaction by the shareholders of Open Gold if required by the
Exchange;




 

(d)

Approval of the Transaction by the shareholders of General Metals;




 

(e)

The Financing being fully funded (as evidenced either by signed subscription
and/or loan agreements) with closing of the Financing being subject only to the
concurrent Closing of the Transaction; and

 

 
- 25 -

--------------------------------------------------------------------------------

 

 


 

(f)

Completion of a NI 43-101 compliant report on the Property and approval of the
Exchange thereof.




6.

CLOSING




The completion of the transactions contemplated by this Agreement will take
place at the offices of Morton Law LLP, Suite 1200, 750 West Pender Street,
Vancouver, British Columbia, at 9:00 a.m., Vancouver time on the Closing Date or
such other date as may be agreed upon by the parties hereto.




7.

TERMINATION




This Agreement will be subject to termination as follows:




 

(a)

By General Metals, at its option, by written notice to Open Gold if the
Financing has not been fully subscribed for at least 15 days prior to the
meeting of General Metals shareholders to approve the Transaction;




 

(b)

by General Metals, at its option, by written notice to Open Gold specifying the
specific reason for termination, on or before the Closing Date if any one or
more of the conditions set forth in Section 5.2 has become incapable of
fulfillment or has not been fulfilled on or prior to the Closing Date and has
not been waived by General Metals; or




 

(c)

by Open Gold, at its option, by written notice to General Metals specifying the
specific reason for termination, on or before the Closing Date if any one or
more of the conditions set forth in Section 5.1 has become incapable of
fulfillment or has not been fulfilled on or prior to the Closing Date and has
not been waived by Open Gold;




and any termination in accordance with this Section will be without prejudice to
any right or remedy of any party hereto with respect to a breach of this
Agreement by any other party.




8.

CONFIDENTIALITY




8.1.

The parties hereto acknowledge and agree that during the currency of this
Agreement, all information, data, reports, geophysical, geological and other
technical reports, surveys, electromagnetic seismic data and other documents
concerning, regarding or in any manner related to the Property (collectively,
the "Information") will be kept strictly confidential until released to the
public domain. During the currency of this Agreement, the parties each covenant
and agree that it and its associates, affiliates, directors, officers, employees
and representatives will:




 

(a)

treat the Information as strictly confidential;




 

(b)

exercise the utmost of care against disclosure;




 

(c)

protect and safeguard the confidentiality of the Information;




 

(d)

not make any unauthorized use thereof; and




 

(e)

not release, disclose or provide any Information to a third party without the
prior written consent of Open Gold, except to the extent that such disclosure is
required by law or the policies of the stock exchange upon which the securities
of a party hereto are listed and posted for trading;

 

 
- 26 -

--------------------------------------------------------------------------------

 

 


8.2.

Any press release or other disclosure relating to the Property that is not
already in the public domain will be reviewed by Open Gold prior to release in
order that they may provide comments on such disclosure prior to release; and




8.3.

Any press release or other disclosure relating to the Transaction will be
reviewed by General Metals prior to release in order that they may provide
comments on such disclosure prior to release and such release will not be made
without the consent of General Metals. Such consent will not be unduly withheld.




9.

CLOSING DELIVERIES




9.1.

Closing Deliveries of General Metals and General Gold




General Metals and General Gold will deliver or cause to be delivered the
following to Open Gold on the Closing Date:




 

(a)

such instruments of sale, transfer, conveyance, assignment or delivery, in
registrable form or otherwise, in respect of the Property or any part thereof,
in form and substance satisfactory to Open Gold, acting reasonably, to assure
the full and effective sale, transfer, conveyance, assignment or delivery to
Open Gold of the Property to be transferred under this Agreement, and Closing
will be deemed to occur at such time as such documents are filed and accepted by
the applicable governmental recorder’s office;




 

(b)

a certificate of a senior officer of General Metals, in form satisfactory to
Open Gold, acting reasonably, certifying that:




 

(i)

the representations and warranties made by General Metals in this Agreement will
be true and correct as of the Closing Date with the same force and effect as if
such representations and warranties had been made on and as of such date;




 

(ii)

General Metals will have fulfilled or complied with all covenants contained in
this Agreement to be fulfilled, or complied with, by it at or prior to the
Closing Date; and




 

(iii)

no Material Adverse Change has occurred with respect to the Property;




 

(c)

a certificate of a senior officer of General Gold, in form satisfactory to Open
Gold, acting reasonably, certifying that:




 

(i)

the representations and warranties made by General Gold in this Agreement will
be true and correct as of the Closing Date with the same force and effect as if
such representations and warranties had been made on and as of such date;




 

(ii)

General Gold will have fulfilled or complied with all covenants contained in
this Agreement to be fulfilled, or complied with, by it at or prior to the
Closing Date; and




 

(iii)

no Material Adverse Change has occurred with respect to the Property;

 

 
- 27 -

--------------------------------------------------------------------------------

 

 


 

(d)

a certificate of a senior officer of General Metals attaching true and complete
copies of:




 

(i)

the articles of incorporation and by-laws of General Metals;




 

(ii)

all resolutions of the Board of General Metals approving the entering into and
completion of the transactions contemplated by this Agreement and the other
Closing Documents;




 

(iii)

a list of the directors and officers of General Metals authorized to sign
agreements together with their specimen signatures; and




 

(iv)

such other matters pertaining to the transactions contemplated by this Agreement
as Open Gold may reasonably request;




 

(e)

a certificate of a senior officer of General Gold attaching true and complete
copies of:




 

(i)

the articles of incorporation and by-laws of General Gold;




 

(ii)

all resolutions of the Board of General Gold approving the entering into and
completion of the transactions contemplated by this Agreement and the other
Closing Documents;




 

(iii)

a list of the directors and officers of General Gold authorized to sign
agreements together with their specimen signatures; and




 

(iv)

such other matters pertaining to the transactions contemplated by this Agreement
as Open Gold may reasonably request;




 

(f)

an opinion of counsel to General Metals with respect to:




 

(i)

the due incorporation and valid existence in good standing of General Metals;




 

(ii)

the due authorization, execution and delivery by General Metals of this
Agreement; and




 

(iii)

the enforceability of this Agreement;




 

(g)

an opinion of counsel to General Gold with respect to:




 

(i)

the due incorporation and valid existence in good standing of General Gold;




 

(ii)

the due authorization, execution and delivery by General Gold of this Agreement;
and




 

(iii)

the enforceability of this Agreement;




 

(h)

a duly executed consent to the assignment and assumption of the Lease from
Independence, in form attached hereto as Schedule “C”;




 

(i)

a duly executed escrow agreement in form and substance satisfactory to Open
Gold, acting reasonably;

 

 
- 28 -

--------------------------------------------------------------------------------

 

 


 

(j)

the Books and Records; and




 

(k)

such other documents, certificates and other instruments as would be usual in
respect of the transactions contemplated herein, as Open Gold may reasonably
require.




9.2.

Closing Deliveries of Open Gold




Open Gold will deliver or cause to be delivered the following to General Metals
on the Closing Date:




 

(a)

certificates evidencing the Consideration Securities registered in the name of
General Metals;




 

(b)

a certificate of a senior officer of Open Gold certifying that:




 

(i)

the representations and warranties made by Open Gold in this Agreement will be
true and correct as of the Closing Date with the same force and effect as if
such representations and warranties had been made on and as of such date;




 

(ii)

Open Gold will have fulfilled or complied with all covenants contained in this
Agreement to be fulfilled, or complied with, by it at or prior to the Closing
Date; and




 

(iii)

no Material Adverse Change has occurred with respect to Open Gold;




 

(c)

a certificate of a senior officer of Open Gold, in a form satisfactory to
General Metals, acting reasonably, attaching true and complete copies of:




 

(i)

the Notice of Articles of Open Gold;




 

(ii)

all resolutions of the board of directors of Open Gold approving the entering
into, and completion of the transaction contemplated by, this Agreement and the
other Closing Documents;




 

(iii)

if applicable, resolutions of the shareholders of Open Gold approving the
entering into and completion of the transactions contemplated by this Agreement;




 

(iv)

a list of the directors and officers of Open Gold authorized to sign agreements
together with their specimen signatures; and




 

(v)

such other matters pertaining to the transactions contemplated by this Agreement
as General Metals may reasonably request;




 

(d)

a Certificate of Good Standing with respect to Open Gold;




 

(e)

an opinion of counsel to Open Gold in a form satisfactory to counsel to General
Metals, acting reasonably, with respect to:




 

(i)

the due incorporation and valid existence of Open Gold;




 

(ii)

the due authorization, execution and delivery by Open Gold of this Agreement;

 

 
- 29 -

--------------------------------------------------------------------------------

 

 


 

(iii)

the enforceability of this Agreement; and




 

(iv)

Securities Law matters for the Province of British Columbia pertaining to the
issuance and delivery of the Consideration Securities and the reporting issuer
status of Open Gold, as well as with respect to the listing of the Consideration
Shares on the Exchange and the first trade of such securities;




 

(f)

a letter from Computershare Investor Services Inc. dated the Closing Date
confirming the number of Open Gold Shares outstanding as of the Closing Date;




 

(g)

such other documents, certificates and other instruments as would be usual in
respect of the transactions contemplated herein, as General Metals may
reasonably require, including bills of sale and assignment and assumption
agreements.




9.3.

Other Approvals




 

(a)

Subject to Section 4.2(c), where the consent or approval of any Governmental
Entity is required to transfer or assign or re-issue the Leases to and in the
name of Open Gold and such consent or approval has not been obtained on or
before the Closing Date, then General Gold will continue to hold such Lease
pending receipt by Open Gold of such consent or approval, provided that General
Gold’s sole obligation hereunder will be to hold such Lease and to carry out at
the request and expense of Open Gold such acts in compliance with Applicable
Laws as must be carried out by the holder of such Lease. This Section does not
create, and General Gold will not have, any fiduciary duty or special
relationship of trust or care, express or implied, to Open Gold in respect of
any such Lease nor will General Gold have any obligation to take any steps or
apply independent judgment to maintain the Lease in good standing. The maximum
period of time that General Gold may be required to hold the Lease pursuant to
this Section will be for two (2) years after the Closing Date; and




 

(b)

Subject to Section 4.2(c), where the consent or approval of any Governmental
Entity is required to transfer or assign or re-issue the Fee Lands to and in the
name of Open Gold and such consent or approval has not been obtained on or
before the Closing Date, then General Gold will continue to hold such Fee Lands
pending receipt by Open Gold of such consent or approval, provided that General
Gold’s sole obligation hereunder will be to hold such Fee Lands and to carry out
at the request and expense of Open Gold such acts in compliance with Applicable
Laws as must be carried out by the holder of such Lease. This Section does not
create, and General Gold will not have, any fiduciary duty or special
relationship of trust or care, express or implied, to Open Gold in respect of
any such Fee Lands nor will General Gold have any obligation to take any steps
or apply independent judgment to maintain the Fee Lands in good standing. The
maximum period of time that General Gold may be required to hold the Fee Lands
pursuant to this Section will be for two (2) years after the Closing Date.




10.

INDEMNIFICATION




10.1.

General Metals will indemnify and save each of Open Gold and its directors,
officers, employees, agents and representatives harmless from, and will pay for,
any Damages suffered by, imposed upon or asserted against any of them as a
result of, in respect of, connected with, or arising out of, under, or pursuant
to:

 

 
- 30 -

--------------------------------------------------------------------------------

 

 


 

(a)

any breach or inaccuracy of any representation or warranty given by General
Metals or General Gold contained in this Agreement; or




 

(b)

any failure of General Metals or General Gold to perform or fulfill any of its
covenants or obligations under this Agreement;




10.2.

Open Gold will indemnify and save each of General Metals and its directors,
officers, employees, agents and representatives harmless from, and will pay for,
any Damages suffered by, imposed upon or asserted against any of them as a
result of, in respect of, connected with, or arising out of, under, or pursuant
to:




 

(a)

any breach or inaccuracy of any representation or warranty given by Open Gold
contained in this Agreement; or




 

(b)

any failure of Open Gold to perform or fulfill any of its covenants or
obligations under this Agreement;




10.3.

Each of General Metals and Open Gold agrees that it accepts each indemnity in
favor of its directors, officers, employees, agents, and representatives as
agent and trustee of each such Person, and agrees that the other party hereto
may enforce an indemnity in favor of such other party’s directors, officers,
employees, agents and representatives;




10.4.

A party claiming for indemnity under this Section (the “Indemnitee”) will give
prompt notice of any claim, action, proceeding or circumstances that could
reasonably give rise to such a claim to the party which has agreed to indemnify
it (the “Indemnitor”). Inadvertent failure to give such prompt notice will not
preclude the Indemnitee from pursuing the claim unless and to the extent that
the Indemnitor is materially prejudiced by such failure. The Indemnitor may, and
will, if directed to do so by the Indemnitee, at its own expense and in the name
of the Indemnitee or otherwise, dispute any claim made, or any matter on which a
claim could be made, by a third party in respect of which a notice has been
given by the Indemnitee under this Section and may retain legal counsel
acceptable to the Indemnitee, acting reasonably, to have conduct of any
proceeding relating to such a claim. The Indemnitee may employ separate counsel
with respect to any such claims brought by a third party and participate in the
defense thereof, provided the fees and expenses of such counsel will be the
responsibility of the Indemnitee unless:




 

(a)

the Indemnitor fails to assume the defense of such claim on behalf of the
Indemnitee within five days of receiving notice of such claim; or




 

(b)

the employment of such counsel has been authorized by the Indemnitor;




in each of which cases the Indemnitor will not have the right to assume the
defense of such suit on behalf of the Indemnitee but will be liable to pay the
reasonable fees and expenses of counsel for the Indemnitee. For the purpose of
confirming or disputing such a claim, the Indemnitee will provide full and
complete disclosure to the Indemnitor and complete access to and right of
inspection by the representatives of the Indemnitor of all documents and records
in the possession or control of the Indemnitee relating to such claim. If any
security is required to be provided for the purpose of defending or contesting
any such claim, including, without limitation, any appeal of any judgment, the
Indemnitor will provide such security and all monies or property representing
such security received by the Indemnitee as a result of a successful defense or
contestation will be held in trust by the Indemnitee for the benefit of the
Indemnitor and will be remitted to the Indemnitor on demand. Neither the
Indemnitee nor the Indemnitor will settle, compromise or pay any claim for which
indemnity is sought hereunder except with the prior written consent of the
other, such consent not to be unreasonably withheld, or in the case of the
Indemnitee unless the Indemnitor fails to dispute and defend such claim;

 

 
- 31 -

--------------------------------------------------------------------------------

 

 


10.5.

An Indemnitor will not be obligated to indemnify any Indemnitees unless and
until such Indemnitees have suffered or incurred indemnifiable Damages in excess
of an aggregate amount of $500,000, after which time the Indemnitees will be
entitled to recover all such Damages;




10.6.

The liability of an Indemnitor pursuant to the indemnification provisions of
this Section will be limited to an aggregate amount of $5,000,000; and




10.7.

The rights of indemnity set forth in this Section are the sole and exclusive
remedies for any Damages for which indemnity would be claimed by the Indemnitee
pursuant to Section 10.1 or Section 10.2, as the case may be, and are expressly
in lieu of all other remedies, including any independent common law or statutory
rights or remedies which the Indemnitee may have at any time, now or in the
future, notwithstanding anything contrary in this Agreement.




11.

NOTICES




11.1.

Any notice, direction or other communication (each a “Notice”) given regarding
the matters contemplated by this Agreement must be in writing, sent by personal
delivery, courier or facsimile (but not by electronic mail) and addressed:




 

(a)

to Open Gold at:

 

Open Gold Corp.

Suite 2050-1055 West Georgia Street

Vancouver, British Columbia

Canada V6E 3P3

 

Attention:      Bryson Goodwin

Facsimile:       1 (604) 682-4768




 

(b)

to General Metals and General Gold at:




General Metals and/or General Gold

1155 West Fourth Street, Suite 210

Reno, Nevada

United States 90503




Attention:     Dan Forbush

Facsimile:      1 (775) 825-8862




11.2.

A Notice is deemed to be delivered and received:




 

(a)

if sent by personal delivery, on the date of delivery if it is a Business Day
and the delivery was made prior to 4:00 p.m. (local time in place of receipt)
and otherwise on the next Business Day;

 

 
- 32 -

--------------------------------------------------------------------------------

 

 


 

(b)

if sent by same-day service courier, on the date of delivery if sent on a
Business Day and delivery was made prior to 4:00 p.m. (local time in place of
receipt) and otherwise on the next Business Day;




 

(c)

if sent by overnight courier, on the next Business Day; or




 

(d)

if sent by facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile; and




11.3.

A party hereto may change its address for service from time to time by providing
a Notice in accordance with the foregoing. Any subsequent Notice must be sent to
the party at its changed address. Any element of a party’s address that is not
specifically changed in a Notice will be assumed not to be changed.




12.

GENERAL PROVISIONS




12.1.

Time of the Essence




Time will be of the essence of this Agreement.




12.2.

Enurment




This Agreement will become effective when executed by General Metals, General
Gold and Open Gold and after that time will be binding upon and enure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights or obligations under this
Agreement will be assignable or transferable by any party hereto without the
consent of the other parties.




12.3.

Entire Agreement




This Agreement constitutes the entire agreement between the parties hereto with
respect to the transactions contemplated in this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties hereto with respect to the subject matter of this
Agreement. There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the parties hereto in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The parties
hereto have not relied and are not relying on any other information, discussion
or understanding in entering into and completing the transactions contemplated
by this Agreement.




12.4.

Waiver




 

(a)

No waiver of any of the provisions of this Agreement will be deemed to
constitute a waiver of any other provision (whether or not similar), nor will
such waiver be binding unless executed in writing by the party to be bound by
the waiver; and




 

(b)

No failure on the part of General Metals, General Gold or Open Gold to exercise,
and no delay in exercising any right under this Agreement will operate as a
waiver of such right; nor will any single or partial exercise of any such right
preclude any other or further exercise of such right or the exercise of any
other right.

 

 
- 33 -

--------------------------------------------------------------------------------

 

 


12.5.

Further Assurances




General Metals, General Gold and Open Gold covenant and agree that, from time to
time subsequent to the Closing Date, they will, at the request and expense of
the requesting party, execute and deliver all such documents, including all such
additional conveyances, transfers, consents and other assurances and do all such
other acts and things as each other party hereto, acting reasonably, may from
time to time request be executed or done in order to give effect fully to any
provision of this Agreement or of any agreement or other document executed
pursuant to this Agreement or any of the respective obligations intended to be
created hereby or thereby.




12.6.

Severability




If any provision of this Agreement will be determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction from which
no appeal exists or is taken, that provision will be severed from this Agreement
and the remaining provisions will continue in full force and effect.




12.7.

Governing Law




This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the Province of British Columbia and the federal laws of Canada
applicable therein. The courts of the Province of British Columbia have
jurisdiction to settle any dispute arising out of or in connection with this
Agreement. The Parties hereto agree that the courts of the Province of British
Columbia are the most appropriate and convenient courts to settle any such
dispute.




12.8.

Amendment




This Agreement may not be amended except by written agreement between the
parties hereto.




12.9.

Public Announcements




Neither party hereto will make any public statement or issue any press release
concerning the transactions contemplated by this Agreement without the prior
written consent of the other party, except as may be necessary in the opinion of
counsel to the party making the disclosure, to comply with the requirements of
all Securities Laws. If any such public statement or press release is so
required, the party making such disclosure will consult with the other party
prior to making such statement or release, and the parties hereto will use all
reasonable efforts, acting in good faith to agree upon a text for such statement
or release that is satisfactory to all parties.




12.10.

Counterparts




This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together will be
deemed to constitute one and the same instrument.




[Remainder of this page intentionally left blank, signature page to follow]

 

 
- 34 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this Assignment of Lease
Agreement.




 

   

GENERAL METALS CORPORATION 

   

By:

/s/ Daniel J. Forbush

     

Name: Daniel J. Forbush

Title: President, CEO and CFO

   

GENERAL GOLD CORPORATION 

   

By:

/s/ Daniel J. Forbush

     

Name: Daniel J. Forbush 

Title: President, CEO and CFO 

   

OPEN GOLD CORP. 

   

By:

/s/ Bryson Goodwin

     

Name: Bryson Goodwin

Title: President

 

 
- 35 -

--------------------------------------------------------------------------------

 

 


SCHEDULE “A”




PROPERTY DESCRIPTION

 

Legal Description of the Leased Claims and Fee Lands Comprising the Property is
as follows:

 

The Leased Claims are located in Sections 28, 29, 32, and 33, Township 31 North,
Range 43 East, MDBM, Lander County, Nevada. The Leased Claims are centered at
N40o 31’ 30.672” Latitude and W117o 08’ 45.014” Longitude due south of, and
adjacent to Newmont’s Phoenix Project and approximately 14 miles south of Battle
Mountain, Nevada.

 

The Leased Claims cover approximately 238 acres and consists of 14 full and
fractional, unpatented lode mining claims situated in Sections 28, 29, 32, and
33, Township 31 North, Range 43 East, MDBM, Lander County, Nevada, as identified
in the table below. The Leased Claims are situated entirely on BLM administered
lands in the Battle Mountain Mining District, Lander County, Nevada.

 

The Fee Lands consist of an additional 480 acres of private fee surface land
exclusive of mineral rights and consisting of the N1/2 and the SW1/4 of section
17, Township 30 North, Range 43 East, MDBM, Lander County, Nevada.

 

 

Claim Name

BLM Serial #

Year Located

     

Independence

66957

1937

Independence No.1

66958

1937

Independence No.2

66959

1938

Independence No.3

66960

1938

Independence No.4

66961

1939

Independence No.5

66962

1939

North Independence No. 1

66964

1972

North Independence No.2

66965

1972

North Independence Fraction

66963

1972

Old Glory

105694

1969

DC – 80

105695

1965

DC – 81

105696

1965

DC – 82

105697

1965

DC – 83

105698

1969

 

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE “B”

 

LEASE AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE “C”




CONSENT TO THE ASSIGNMENT AND ASSUMPTION OF LEASE FROM INDEPENDENCE

 

CONSENT TO THE ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS AGREEMENT date for reference the _____ day of _________________________,
2013

 

BETWEEN:

 

INDEPENDENCE GOLD-SILVER MINES INC., a company incorporated pursuant to the laws
of the State of Washington and having an office at 1000 Second Avenue, Suite
1750, Seattle, Washington, 98104

 

(the “Lessor”)

 

AND:

 

GENERAL GOLD, INC., a company incorporated pursuant to the laws of the State of
Nevada and having an office at 1155 West Fourth Street, Suite 210, Reno, Nevada,
89503

 

(the “Lessee”)

 

AND:

 

OPEN GOLD CORP., a company incorporated pursuant to the laws of the Province of
British Columbia and having an office at Suite 2050 – 1055 West Georgia Street,
Vancouver, British Columbia, V6E 3P3

 

(the “Assignee”)

 

AND:

 

GENERAL METALS CORPORATION, a company incorporated pursuant to the laws of the
State of Delaware and having an office at 1155 West Fourth Street, Suite 210,
Reno, Nevada, 89503

 

(“General Metals”)

 

WHEREAS:




A.

Pursuant to the lease (the “Lease Agreement”) entered into between the Lessor
and Gold Range Company, LLC (“Gold Range”) dated July 13, 2005, the Lessor
leased to Gold Range certain unpatented mining claims located in the Battle
Mountain District, Lander County, State of Nevada, which claims, including
unpatented mining claims subsequently acquired within the area of interest, are
more particularly described hereto in Exhibit “A” (“Leased Claims”);




B.

The Lessor, Gold Range and the Lessee entered into an assignment of lease and
consent agreement dated June 29, 2005, whereby the Lessor agreed to the
assignment of the Lease by Gold Range to the Lessee (the “First Assignment”);

 

 
 

--------------------------------------------------------------------------------

 

 


C.

The Lessor and General Metals entered into addendum agreements dated June 24,
2005 and April 2012 relating to the Lease Agreement (the “Addendums”);




D.

Pursuant to an assignment and purchase agreement (“Assignment Agreement”) dated
May 8, 2013 between General Metals, the Lessee and the Assignee, General Metals
and the Lessee agreed to assign all of General Metals and the Lessee’s right,
title and interest in and to the Lease (defined below) (the “Assignment”); and




E.

Pursuant to the terms of the Assignment Agreement, the Lessee is required to
obtain the consent of the Lessor to consent to the assignment and assumption of
the Lease to and by the Assignee as a condition to the Assignment.




NOW THEREFORE in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged by each
of the parties hereto, the parties agree as follows:




1.

In this Agreement, the expression “Lessee’s Covenants” means all obligations of
Gold Range as set out in the Lease or established by law arising during the term
of the Lease or any renewal thereof and, without limiting the generality of the
foregoing, includes the obligation to pay rent and all other payments to the
Lessor, now owing or to become due in the future and whether characterized as
rent or not, and all other obligations of Gold Range whether constituting
conditions, covenants, provisos, representations, undertaking or warranties, and
the expression “Lease” means collectively, the Lease Agreement, the First
Assignment and the Addendums;




2.

The Lessor hereby consents to the Assignment of the Lease pursuant to and in
accordance with the Assignment Agreement;




3.

The parties hereto agree that the Assignee may assign this Consent to the
Assignment of Lease to a wholly owned subsidiary established in the State of
Nevada for the purpose of holding the Lease and Addendums, and will provide
notice to the Lessor of such assignment on or prior to the date of such
assignment;




4.

The consent herein contained is restricted to the Assignment to the Assignee set
forth in this Agreement and the prohibition contained in the Lease against
assignment or subletting by the Lessee will otherwise remain in full force and
effect and this consent will not be deemed to be a consent to, nor waiver of the
requirement for the Lessor’s consent to, any further or other assignment of the
Lease or any part thereof or subletting of the Leased Claims or any part
thereof;




5.

The Assignee hereby covenants and agrees with the Lessor as follows:




 

a.

to perform all of General Metals’ and the Lessee’s Covenants as if the Assignee
were named the lessee in the Lease and the Assignee hereby acknowledges receipt
of a copy of the Lease; and




 

b.

that the Assignee will not assign the Lease or any part thereof or sublet or
part with possession of the Leased Claims or any part thereof except in
accordance with the terms of the Lease;




6.

The Lessor represents to the Assignee that General Metals and the Lessee are not
in default under the Lease, that the Lease is currently in good standing and
that all payments required to be made thereunder as at the date hereof have been
made; and

 

 
 

--------------------------------------------------------------------------------

 

 


7.

This Agreement will enure to the benefit of, and be binding upon, the Lessor and
the Lessee and their respective successors and assigns, the Assignee and its
successors and permitted assigns under the Lease and General Metals and its
successors and permitted assigns.

 




IN WITNESS WHEREOF the Lessor, the Lessee, the Assignee and General Metals have
all executed this Agreement as of the day and year first above written.

 




   

INDEPENDENCE GOLD-SILVER MINES INC.

   

By:

       

Name:

Title:

   

GENERAL GOLD CORPORATION

   

By:

       

Name: 

Title: 

   

OPEN GOLD CORP. 

   

By:

       

Name:

Title:

   

GENERAL METALS CORPORATION 

   

By:

       

Name:

Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

TO THE CONSENT TO THE ASSIGNMENT AND ASSUMPTION OF LEASE

 



 






Claim Name

BLM Serial #

Year Located

     

Independence

66957

1937

Independence No.1

66958

1937

Independence No.2

66959

1938

Independence No.3

66960

1938

Independence No.4

66961

1939

Independence No.5

66962

1939

North Independence No. 1

66964

1972

North Independence No.2

66965

1972

North Independence Fraction

66963

1972

Old Glory

105694

1969

DC – 80

105695

1965

DC – 81

105696

1965

DC – 82

105697

1965

DC – 83

105698

1969



 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE "D"

 

EXISTING ROYALTIES ON THE PROPERTY

 

1.

1% NSR payable to Gold Range, LLC (the “Gold Range Royalty”);

 

2.

Minimum advance royalty (the “Advance Royalty”) payable to Independence
Gold-Silver Mines Inc. (“Independence”) as follows:

 

 

a.

The Advance Royalty will be paid for so long as the Lease dated July 13, 2005
entered into between Independence and Gold Range as amended is in force and
without regard to mining, production or sale of minerals on or from the claims;

 

 

b.

The Advance Royalty will not be paid if:

 

 

i.

the Lease is terminated; or

 

ii.

if during the six (6) month period immediately preceding the date on which an
Advance Royalty payment is otherwise due, the party responsible for paying the
Advance Royalty has paid to Independence Production Royalty payments (defined
below) in an amount equal to or in excess of the Advance Royalty payment;

 

 

c.

All cumulative Advance Royalty payments paid to Independence under the Lease
will be credited against any Production Royalty due to Independence;

 

 

d.

Advance Royalty payments due from October 1, 2012 through April 1, 2018 will be
$50,000 increased by the greater of 25% or the percentage increase in the
producer price index for the six (6) calendar years ending December 31, 2011,
the base index date being December 31, 2005, plus $2,500;

 

 

e.

Advanced Royalty payments due June 15, 2012, October 1, 2012, April 1, 2013,
October 1, 2013 and April 1, 2014, less any Advanced Royalty payments already
made thereunder, are deferred until April 25, 2014; and

 

 

f.

Advance Royalty payments due from October 1, 2018 through April 1, 2025 will be
the April 1, 2018 payment, increased by the greater of 25% or the percentage
increase in the producer price index for the six (6) calendar years ending
December 31, 2017, the base index being December 31, 2011, plus $2,500; and

 

3.

Production royalty (the “Production Royalty”) payable to Independence as
follows:

 

 

a.

3% NSR on all ores or minerals produced other than gold or silver; and

 

 

b.

A production royalty percentage rate set at a maximum of 5% NSR above $475 per
ounce of gold for the sale of all gold, silver or platinum contained in leased
substances from the claims based upon the average daily price of gold on the
London Metal Exchange for the twenty (20) trading days immediately preceding the
date of sale of such leased substances.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE “E”

 

NOTICE OF ASSIGNMENT OF LEASE

 

Recorded at the request of

and return to:

 

Independence Gold-Silver Mines Inc.

1000 Second Avenue, Suite 1750

Seattle, Washington 98104

 

NOTICE OF ASSIGNMENT OF LEASE

 

NOTICE IS HEREBY GIVEN that the unpatented mining claims described hereto as
Exhibit A (the “Leased Claims”), all of which are situated in the Battle
Mountain District, Lander County, State of Nevada, are subject to an “Assignment
and Purchase Agreement” dated May 8, 2013 between GENERAL METALS CORPORATION, a
company incorporated under the laws of the State of Delaware, GENERAL GOLD
CORPORATION (“General Gold”), a company incorporated under the laws of the State
of Nevada, and OPEN GOLD CORP. (“Open Gold”), a company incorporated under the
laws of the Province of British Columbia (the “Agreement”). The Agreement sets
forth the terms and provisions by which General Gold has assigned to Open Gold
all of General Gold’s right, title and interest in and to the Leased Claims.

 

DATED this _____ day of ____________________, 2013.

 



 

[NTD – Insert Name of Nevada Subsidiary of Open Gold]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Position:

 

 



 

 

STATE OF NEVADA

)

 

ss.

COUNTY OF ___________________

)




On this _____th day of _______________, 2013, before me, the undersigned, a
Notary Public for the State of Nevada, personally appeared
_________________________, known to me or proved to me to be a managing member
of [NTD – Insert Name of Nevada Subsidiary of Open Gold], a Nevada corporation
that executed the within instrument and he acknowledged and swore to me that
[NTD – Insert Name of Nevada Subsidiary of Open Gold], a Nevada, USA,
corporation executed the same.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written in this certificate.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

 

NOTARY PUBLIC in and for the State of Nevada.

 

(seal)

 

 



 

GENERAL GOLD CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Position:

 

 



 

 

 

STATE OF NEVADA

)

 

ss.

COUNTY OF ___________________

)




On this _____th day of _______________, 2013, before me, the undersigned, a
Notary Public for the State of Nevada, personally appeared
_________________________, known to me or proved to me to be a managing member
of GENERAL GOLD CORPORATION, a Nevada corporation that executed the within
instrument and he acknowledged and swore to me that GENERAL GOLD CORPORATION, a
Nevada, USA, corporation executed the same.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written in this certificate.




 

 

 

 

 

NOTARY PUBLIC in and for the State of Nevada.

 

(seal)

 

 
- 37 -

--------------------------------------------------------------------------------

 

 

 




EXHIBIT “A”

 

TO THE NOTICE OF ASSIGNMENT OF LEASE

 

Claim Name

BLM Serial #

Year Located

     

Independence

66957

1937

Independence No.1

66958

1937

Independence No.2

66959

1938

Independence No.3

66960

1938

Independence No.4

66961

1939

Independence No.5

66962

1939

North Independence No. 1

66964

1972

North Independence No.2

66965

1972

North Independence Fraction

66963

1972

Old Glory

105694

1969

DC – 80

105695

1965

DC – 81

105696

1965

DC – 82

105697

1965

DC – 83

105698

1969

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE “F”

 

EXISTING RECLAMATION OBLIGATIONS

 

♦ [NTD – to be completed by counsel to General Metals/Gold]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE “G”

 

EXISTING MATERIAL LIABILITIES

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE “H”




AGREEMENT ON COMPENSATION FOR THE INTRODUCTION OF THE PARTIES




The parties to the assignment and purchase agreement dated May 14, 2013 between
General Metals Corporation, General Gold Corporation and Open Gold Corp. have
agreed to pay a finder’s fee of $110,000 in cash or shares of Open Gold Corp.,
payable on closing of the transactions contemplated therein, pursuant to and in
accordance with the terms of a finder’s fee agreement to be entered into with
the parties on the foregoing terms.


